Appeal Dismissed and Memorandum Opinion filed January 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00020-CR
                             NO. 14-19-00021-CR
                             NO. 14-19-00022-CR
                             NO. 14-19-00023-CR

                 KENNETH WAYNE PHILLIPS, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 177th District Court
                           Harris County, Texas
         Trial Court Cause Nos. 923443, 923444, 924337, and 924338

                MEMORANDUM                     OPINION
      Appellant, Kenneth Wayne Phillips, pleaded guilty to and was convicted of
four offenses on February 18, 2003: possession of a firearm (trial number 923443,
appeal number 14-19-00020-CR); theft of a firearm (trial number 923444, appeal
number 14-19-00021-CR); aggravated assault (trial number 924337, appeal number
14-19-00022-CR); and aggravated robbery (trial number 924338, appeal number 14-
19-00023-CR). Pursuant to the terms of a plea-bargain agreement between appellant
and the State, the trial court sentenced appellant to 35 years’ imprisonment for each
offense, with the sentences to run concurrently. Appellant filed a notice of appeal
from each judgment of conviction on December 26, 2018.

      We lack jurisdiction over these appeals for two reasons: the notices of appeal
were not filed timely, and these are plea bargain cases with no appealable matters
and appellant has not been granted permission to appeal.

      First, a defendant’s notice of appeal must be filed within 30 days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.
Appellant’s notices of appeal were filed nearly sixteen years after the sentences were
imposed. Therefore, the appeals were not timely perfected.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2). Appellant’s punishments do not exceed the
agreed lengths of confinement. The records do not contain any appealable pretrial
rulings, and the trial court did not grant appellant permission to appeal.

      Accordingly, we DISMISS the appeals.

                                    PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                            2